Stayton, Associate Justice.
The charge given by the court, without request, was a clear presentation of the law applicable to the case, made by the evidence. It, in clear language, informed the jury as to the mental capacity requisite to the making of a valid will; defined an insane delusion, and its true bearing on testamentary capacity, fully explained; and could not have been misunderstood by a jury of ordinary intelligence.
The fifth, sixth, seventh and eighth charges asked by the appellant, were given, although some of them were, in substance, in apt language contained in the charge already given.
The first, second, third and fourth charges requested by the appellant, were properly refused. These charges ought not to have been given for two reasons:
1. They were' charges upon the weight of evidence, and would have given the jury to understand that the papers offered for probate, of themselves, were the best and sufficient evidence of the sanity of the testator, and that-the jury might hold them so to be, notwithstanding the jury might be of the opinion, from the other evidence before them, that these papers were the offspring of a mind acting under an insane illusion which prompted their execution.
This may be well illustrated by parts of the charges referred to, which are as follows:
“Peculiar opinions or delusions of one, who himself plans and executes his last will, will not invalidate such will unless those peculiar opinions or delusions appear on the face of the instrument itself.”
“Therefore, if you find from the evidence, that the testator, James Vance, did have peculiar opinions, hallucinations or delusions, that fact will not avail, unless you further find that those peculiar opinions or delusions appear on the face of the papers presented here to be probated.”
“ The strongest and best proof that can arise as to a lucid interval or soundness of mind in the testator, is that which arises from the act itself of making the will.”
“Therefore, if you find from the evidence that these wills were wholly planned and executed by James Vance, and that their provisions are proper and natural, and such as a rational man would make—in other words that it was a rational act, rationally done—I instruct you that, as á matter of law, the whole case for the plaintiff is proved.”
These views run through all the charges which were refused, and to have given them would have violated the statute, which forbids a judge to charge upon the weight of evidence.
*4872. These requests were misleading, and calculated to withdraw the minds of the jury from the real issue in the case. The papers may be such as some rational man, situated as was the testator, might execute, with nothing apparent upon their faces to indicate a want of testamentary capacity, and still be the product of an unsound mind. The evidence in this case cannot be read without coming to the conclusion that James Vance was essentially an insane man from some time in the year 1868, until his death in the year 1881, and it seems not to be denied by the appellant, that during a great part of that time he had not testamentary capacity.
This is illustrated by the fact that other papers executed as wills by the testator subsequently to the papers offered for probate, although in due form, and written by the testator himself, are, in effect, admitted to have been executed at a time when the testator had not testamentary capacity. This is further illustrated by the fact that a will regular in form, executed between the time the will sought to have probated was executed, and the time of the execution of the codicils which are claimed to refer to it, and to be a part of it, is passed over, doubtless for the reason that the intervening will was thought to have been executed when the testator had not testamentary capacity.
It is contended, however, that the will and codicils, which the appellant seeks to have probated, were executed at times when this unsound condition of mind had ceased to exist, at least, for the time. The true inquiry was as to this fact, as to the testator’s mental condition at the time the papers offered for probate were executed.
After carefully instructing the jury as to the degree of mental capacity requisite to the making of a valid will, the court instructed the jury as follows:
“If, however, he had not the qualities or capabilities above enumerated, or if, at the time, he was laboring under an insane delusion, either in regard to his property, or the natural and proper objects of his bounty, which affected the disposition he was attempting to make, or of which delusion the papers were the offspring or fruit—then such a person was not in a condition to make a valid will, and a will propounded under those circumstances ought to be set aside, and held for naught.”
These charges presented the real issues made by the evidence as well as the pleadings in the case from which the requests would largely have withdraAvn the mind of the jury, and'fixed it upon the contents, form and manner of execution of the papers offered for probate as the controlling facts from Avhich the testamentary capacity of the testator Avas to be determined. If the papers offered for probate were wholly *488planned and executed by James Vance, and made such disposition of his, property as a sane man similarly situated would be expected to make, then they would furnish strong evidence of his testamentary capacity, and a jury would doubtless give due weight to them. The court below more than once instructed the jury to consider the papers offered for probate, in connection with the other evidence in the case, for the purpose of ascertaining whether the testator had testamentary capacity at the time they were executed.
This was as far as the court could legally go in giving instructions. The jury from an inspection of the papers offered for probate, and from other evidence in the case, might have come to the conclusion that the provisions made in them were proper and natural, and such as a rational man might or would make, but at the same time have believed, and been justified in believing from all the evidence in the cáse, that they did not make such á disposition of the property as James Vance would have made had he not been acting under an illusion which affected the disposition of his property. Wills are not to be probated solely upon the ground that the disposition which a testator may make of his property seems to a court or jury a natural and proper disposition, nor are they to be refused probate because to the court or jury the disposition of the property may seem to be improper or unnatural.
If any other rule were adopted, the validity of wills would depend on the varying opinions of courts and juries as to what was a natural, reasonable and proper disposition of property, and not upon that absolute power of a testator, of sound and disposing mind, to dispose of his estate as to him may seem proper.
It is urged that a charge given at the request of the contestants withdrew from the consideration of the jury the instruments offered for probate as evidence of the testamentary capacity of James Vance.
That instruction was as follows; “The burden of proof that James Vance was of sound mind at the time of making the wills and codicils propounded in this case, is upon the plaintiff, and unless the evidence shows that he was of sound mind at that time, then the instruments presented for probate, however drawn, cannot be regarded as the will of the said Vance, and the verdict of the jury should be for the defendants or contestants.” This instruction could not have been understood to have such effect.
It simply informed the jury that it must appear that James Vance was of sound mind, at the time the papers offered for probate were executed, to entitle them to probate, and that if this was not shown by the evidence, of which the papers themselves were a part, then *489they were not entitled to probate, however drawn. The issue was: testamentary capacity or no, and throughout the entire charges this issue was held steadily before the jury, as it should have been. The degree of mental capacity which in law is termed “sound mind,” when considered in relation to the making of a will, was fully and clearly explained in the charge given.
It was not urged, in the court below, that the hypothetical case upon which the opinions of the physicians, testifying as experts, were taken was not the case made by the evidence. The objection was that the evidence of physicians, bearing upon the mental condition of the testator, based on the facts proved in the case, was “incompetent, irrelevant and immaterial.” Such evidence as was given by Drs. King, Barnitz, Guppies and Lowery, is believed to be very generally received in cases involving such questions as were presented in this case, even though their opinions be based on facts proved in a case, and not upon facts known to the witness. 1 Greenl. on Ev., 440; Whart. Law of Ev., 451, 452; Wharton & Stile’s Med. Jur., 288-291; Abb. Tr. Ev., 116.
The question of testamentary capacity must, however, as it was in this case, be left to the determination of the jury. The hypothetical question put to Dr. Barnitz, by the appellant, was improper and correctly excluded by the court. It was not based on facts proved, but consisted largely of deductions drawn from the character of the papers of which probate was sought, about which there might be a broad diversity of opinion, and besides, assumed the very fact in controversy, i. e., that the papers taken together were such “only as a rational man would make.”
The question in effect was this : “If no person other than one having testamentary capacity (a rational man) would execute such papers as his last will, then, do these papers show that the testator had testamentary capacity at the time they were executed?”
Mrs. E. E. Vance was interrogated in regard to the matters to which Miss Westfall was permitted to testify, with a view to the impeachment of the former witness. The interrogatory to the one witness referred to the same matters as did the interrogatory to the other. It was specific and certain as to time, place and circumstances, when and where .the matters interrogated about occurred. Ko other part of the testimony of Miss Westfall than that which related to matters of which Mrs. Vance had been directly interrogated, were offered for the purpose of impeaching the testimony of the latter.
The .testimony of these two witnesses, as to the general condition of James Vance from the year 1868, until the date of his death, was essentially different, and in so far tended, as does all conflicting evidence, *490to contradict the one the other; but this was no reason for excluding the evidence of either. The two questions and answers referred to in the assignment, were asked for the purpose of laying the basis for impeachment in the usual way, and the appellant was in no way denied the right or opportunity to examine the impeaching witness fully. The appellant offered for probate the three papers purporting to be a will and codicils, as the last will of James Vance, and the finding of the jury necessarily embraces them all.
The question propounded to Dr. Graves was subject to objection, but in his answers he gave the facts on which he based his conclusion, and we see no reason to believe that the jury could have been mislead thereby. It does not appear that the question put to Dr. Herff, and referred to in the eleventh assignment, was answered by the witness, and it therefore becomes unnecessary to consider whether the question was proper. The appellant had testified as to the condition of James Vance, in the year 1870, while at Castroville, and there was no objection to the evidence of the witness Ulrich, tending to show that the witness had made different statements at other times, other than that such evidence was “ incompetent, irrelevant and immaterial.” These objections were properly overruled.
During the trial, many letters written by James Vance dating from a time intervening between the date of the paper offered as a will, and the date of the codicil, to the latter part of the year 1879, were read by the respective parties. Two papers, other than those offered for probate, dated April 22, 1870, and written by Janies Vance, purporting to be wills, and regular in form, were ^introduced. Another paper of the same kind and executed in the same manner, bearing date June 16, 1870, was also offered in evidence. A will executed by James Vance, on July 19, 1880, and also another executed by him on July 20, 1880, were offered in evidence.
All those wills were wholly written by James Vance, with nothing in their forms, manner of execution or distribution of his estate, to indicate insanity more than do the papers offered for probate. The letters last written and papers last executed, as wills, were objected to, but they were admitted for purposes other than to show the mental condition of the testator at the time the instruments offered for probate were executed. We are of the opinion that there was no error in admitting those papers.
The great weight of the evidence tends to show, if it does not conclusively show, that there was no improvement in the general mental condition of James Vance from the year 1868 until his death. The letters which were offered in evidence of April, 1870, bear conclusive *491evidence that the illusions which blinded the mental vision of James Vance were then with him, but on the same day, the wills written by him bore no evidence of the existence of such illusions, which were of a character calculated to influence him in the selection of persons to be beneficiaries under a will and in the disposition of his estate. The same is true of the letters and wills written by him in the latter part of his life. These were matters of which the jury in connection with the other evidence should have been placed in possession; for they enabled them the better to determine what weight ought to be given to the fact that James Vance was able to plan and write papers testamentary in character, which on their faces would not bear such evidence of insanity as to arouse suspicion of his want of testamentary capacity. All the papers purporting to be wills were properly received in evidence for the further reason, that, the appellant was bound to show that the papers which he offered for probate, were in fact arid in law the last will of James Vance.
Evidence bearing upon the capacity of Jamps Vance to make a will, from the year 1868 until his death, was before the jury, and the many papers executed by him purporting to be wills, even under the views urged by appellant’s counsel, were of the utmost importance to enable the jury to ascertain his mental condition, at the time each of them was executed. Under the evidence the jury might or may have found that some of these papers executed after those offered for probate were executed, were in fact and in law the last will of James Vance. '
We do not see but that the jury would have been as fully justified under the evidence, in finding that James Vance had testamentary capacity when he executed some of the papers of date subsequent to those offered for probate, as would they have been to find such capacity at the time those offered for probate were executed. Had the jury found that such capacity existed when one or more of the papers of later date were executed, it would have defeated the right to have probate of those offered, for some of those of later date were of such nature that they would operate a revocation of those now offered.
The many papers purporting to be wills wholely written by James Vance, but destroyed by other persons before' and after his death, whose contents cannot now be known, may have been as free from evidence upon their faces of the insanity of the testator as are the papers offered for probate. The petition for guardianship of the estate and person of James Vance, filed by the appellant, his management of the estate, and desire to have this fact concealed from James Vance, were all relevant facts and properly admitted. If it was thought that a charge was necessary to inform the jury that some of the evidence *492should not be considered in ascertaining what the mental condition of James Vance was when the papers offered for probate were executed, a charge should have been asked upon that subject, but as we have before said, we are of the opinion that the evidence referred to in the twelfth assignment of error was admissible upon all questions in the case. The bill of exceptions does not state what was expected to be the answer to the two questions referred to in the thirteenth assignment of error, hence the ruling of the court thereon cannot be here revised.
By the will of James Vance, which had been admitted to probate, Catherine Westfall was provided for; and we are of the opinion that the evidence referred to in the fourteenth assignment was properly admitted, in connection with the other evidence, for the purpose of showing the improbability that James Vance, while not under the influence of an illusion, would eyer have excluded her from benefits under his will.
While a medical witness was on the stand, who had long been the family physician of James Vance, hypothetical questions were put to him by appellant’s counsel, to which categorical answers were requested. These the physician gave so far as the questions would permit, but he insisted on explaining his evidence, in view of the questions, and the court permitted him to do so.
A witness cannot be required to answer “yes” or “no” when the nature of the question is not such as to make such an answer appropriate, and in such case it is not only the right but the duty of the witness so to answer, that he may state the very truth, and have the jury clearly to understand his answer.
Prior to the trial, the deposition of John Vance had been taken, and the witness being in court, the appellant proposed to read the deposition, which was objected to, and the objection sustained, on the ground that the witness should be placed on the stand. This ruling was in accordance with the decision made in Randall v. Collins, 52 Tex., 442.
If, however, this was not the proper practice, the ruling would be immaterial, as the witness testified fully in the case, and no injury is shown to have resulted from the ruling of the court. While this witness was on the stand he was interrogated as to some matters about which he had testified in the deposition, and so, with a view to impeach his testimony by contrasting his answers, then made, with those the witness had made upon the same subjects in the deposition.
After this, the appellees were permitted to read so much of the deposition as related to the matters on which the witness had been inter*493rogated, and it is urged that this was error. There was no error in this ruling. After this evidence was offered, the appellant proposed to read other parts of the deposition, as it is claimed, for the purpose of sustaining the witness by showing all that he said upon the subject upon which he was interrogated while on the stand as a witness. This was objected to and the objection sustained, but the bill of exceptions does not show what the excluded evidence was, nor that it had any connection with the parts of the deposition read, or with the matters upon which the witness had been interrogated. This being the case, the ruling of the court below cannot be here considered.
It was proper to show what interest any witness had, or expected to have, in the estate of James Vance under the will already probated, or would take by agreement or otherwise, under- the papers offered for probate, should they be admitted to probate. It is always proper to show what interest a witness has in the subject matter of litigation, for a jury may consider that fact in determining the weight to be given to his testimony. Therefore, the evidence referred to in the eighteenth and nineteenth assignments of error was properly admitted. In the discussion of the law of a case to the court, much must be left to the discretion of the trial judge as to what shall be read in his presence by counsel, and it is not shown that anything was read in this case which it was not proper to read.
Any evidence which tended to show that the appellant, who was a witness in the case, had acted upon the theory that the will made' by James Vance in 1867, which had been probated, was the only will made while the testator had testamentary capacity, was admissible; and especially so when it was shown that the witness had felt authorized to destroy many papers testamentary in character executed about the time or after those offered for probate were executed, and then had in his possession those now offered. Such evidence tended to show that in the opinion of the witness the papers now offered were executed at a time when the testator had not testamentary capacity, and this was a fact which the jury might take into consideration in determining the weight to be given to the testimony of the witness. Of this character was the evidence refered to in the twenty-first assignment of error.
It is urged that the verdict was not authorized by the evidence. The case was presented to the jury under a proper charge, the finding was in effect that the papers were not executed at a time when the testator had testamentary capacity, and an inspection of all the evidence in the case gives no reason to believe that the verdict is not fully sus*494tained by the evidence. There is no error in the judgment and it must be affirmed.
It is so ordered.
Affirmed.
[Opinion delivered June 25, 1886.]